Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20, 2020 has been entered.  Claims 1-4, 7-18, and 21-24 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the two braided filaments" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 7 is interpreted as further defining “the at least one filament” of claim 1 to comprise first and second filaments, wherein the first and second filaments are braided filaments.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 7, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astorino et al. (US 2012/0197271, hereinafter “Astorino”).  Regarding claim 1,  by pulling on the at least one filament the collapsible member collapses to a form (cluster or bunch 30) with an increased lateral extension (Fig 1C) (para [0023]) (see also Figs 6A-G showing the method of insertion;  para [0031] – pulling on one or both free ends of the suture 20 causes the fixation member to form the bunch or cluster 30)

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Bifurcating and converging tubular branch portions)][AltContent: textbox (Tubular central portions)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    249
    575
    media_image1.png
    Greyscale


	Regarding claim 3, wherein the at least one filament (20) is separate from the collapsible member (10) and guided through eyelets (14) such that both ends (20a, 20b) are accessible for pulling thereon (Fig 1A, para [0023]; see also para [0031] – pulling on one or both free ends of the suture 20 causes the fixation member to form the bunch or cluster 30).
	Regarding claims 4 and 18, in the alternative embodiment of Fig 2, Astorino discloses the implantable textile anchor further comprises another filament (40) which is separate from the collapsible member (10) and interconnected therewith (interconnected through filament 20) such that the another filament (40) is shiftable as a whole relative to the collapsible member (Fig 2; para [0025]).

	Regarding claim 10, A set comprising at least one implantable textile anchor (10) according to claim 1 and an instrument (314) for implanting the anchor (Fig 6F; para [0034]), the instrument comprising a cannula (302) for receiving the anchor (10) as well as at least one element (slide member 320) which is movable relative to the cannula for acting on the anchor (para [0029-0031; 0034]).  In an alternative embodiment of the instrument (300), the drill guide (304) may be interpreted as the cannula (tubular member for insertion of the implant therethrough) and the inserter tube (302) may be interpreted as the at least one element which is moveable relative to the cannula for acting on the anchor (Figs 6A-E; para [0029-0031])
	Regarding claim 11, further with respect to the alternative interpretation of the instrument for implanting the anchor (Figs 6A-E), Astorino discloses wherein the element (inserter tube 302) comprises at least one recess (open distal end or open lumen) extending along the element for receiving part of the at least one filament (20) (Figs 6A-E; para [0029])
	Regarding claim 12, further with respect to the first interpretation of the instrument for implanting the anchor (Fig 6F), Astorino discloses wherein the element (slide member 302) is an inserter element (assists in inserting the implant) whose end cooperates with the anchor (100/10) and which extends through a boring in a stopper element (drill guide 304 interpreted as a stopper element as it rests against or stops against the cortical layer 310), the inserter .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astorino (US 2012/0197271), as applied to claim 1 above.  Astorino discloses the invention substantially as claimed including a collapsible member comprising a braided structure (fixation member 10 formed of malleable or flexible braided body 12; para [0023]) forming alternatingly tubular (para [0024] – fixation member may be a tube) central portions (central portions extend along the length of the body between openings) and bifurcating and converging tubular branch portions (tubular member 10 bifurcates to form branch portions on either side of openings 14 and converges just prior to and just after openings 14)  which define the eyelets (14) (see annotated Fig 1A above).  However, Astorino fails to disclose the tubular central portions and tubular branch portions include a core.  Astorino envisions various modifications and teaches “For example, the fixation members and the flexible members may include a growth factor, such as, for example, an angiogenic factor. The fixation members and the flexible members may also be loaded with a bioactive material, a stimulant, or any substance that promotes healing of the tissue” (para [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Astorino such that the tubular central portions and tubular branch portions of the collapsible member comprised a core of a growth factor or other bioactive material, stimulant or substance to promote healing of the tissue and aid in the fixation process.

Claims 1-4, 7, 9-12, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken (US 2009/0062850, hereinafter “Ken”) in view of Astorino (US 2012/0197271).  Regarding claim 1, Ken discloses the invention substantially as claimed including an implantable textile anchor (Fig 1C; para [0045-0046]), comprising: a collapsible member (bunchable material 6) including a first end (end of proximal section 4), a second end (end of distal section 2) and a plurality of eyelets (openings through which tension member 8 is threaded) arranged between the first end and the second end, the collapsible member being braided (the bunchable material may include a braid – para [0062, 0063]) to form bifurcating and converging portions, which define the eyelets (braid material bifurcates to form eyelet or opening for filament 8 and thereafter converges to resume braided pattern), and at least one filament (8), which is guided through eyelets of the collapsible member so that by pulling on the at least one filament the collapsible member collapses to a form with an increased lateral extension (para [0046] – pulling end 12 of filament bunches the bunchable material 6).
	As noted above, Ken teaches the collapsible member may include a braid (para [0062, 0063]).  However, Ken fails to disclose the braid is a tubular braided structure with alternatingly tubular central portions and bifurcating and converging tubular branch portions to form the eyelets.  Astorino discloses a similar implantable textile anchor comprising a collapsible member (10) (Figs 1A, C; para [0023]) and teaches the collapsible member may be a non-tubular braided suture, or may be a tape, mesh, tube, or any other type of malleable or flexible structure (para [0024]).  The collapsible member (braided structure) forms alternatingly tubular (para [0024] – fixation member may be a tube) central portions (central portions extend along the length of the body between openings) and bifurcating and converging tubular branch portions (tubular member 10 bifurcates to form branch portions on either side of openings 14 and converges just prior to and just after openings 14) which define eyelets (14) (see annotated Fig 1A above) for the passage of at least one filament (20) to be pulled to collapse the collapsible member (para [0023, 0031]).  Therefore, it would have been obvious to one of ordinary skill in 
Regarding claims 2 and 21, Ken teaches wherein the at least one filament (8) is knotted (10c, 10d) to a first eyelet arranged at the first end of the collapsible member (6), guided through a second eyelet arranged at the second end of the collapsible member (6) and through eyelets arranged between the first and second eyelets.   
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Eyelets between 1st and 2nd ends)][AltContent: textbox (Eyelet at 2nd end)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: textbox (1st end)][AltContent: textbox (Filament knotted to first eyelet)][AltContent: arrow]
    PNG
    media_image2.png
    374
    127
    media_image2.png
    Greyscale

Regarding claims 3 and 16, Ken teaches wherein the at least one filament (8) is separate from the collapsible member (6) and guided through eyelets such that both ends (12 and 15) of the filament (8) are accessible for pulling thereon (para [0046] – pulling end 12 of filament bunches the bunchable material 6; fully capable of pulling on knotted end 15 if a user grasps and pulls filament end).  

[AltContent: textbox (Eyelet at 2nd end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Eyelets between 1st and 2nd ends)][AltContent: arrow][AltContent: textbox (Filament knotted to first eyelet)][AltContent: textbox (1st end)][AltContent: textbox (2nd end)]
    PNG
    media_image3.png
    348
    171
    media_image3.png
    Greyscale

	Regarding claim 7, Ken teaches the anchor comprises an eyelet arranged between the first and second end of the collapsible member (6) is left free from guiding the filaments (28, 26) 
	Regarding claim 9, the combination of Ken and Astorino disclose the invention substantially as claimed, as discussed above.  However, they fail to disclose the tubular central portions and tubular branch portions include a core.  Astorino envisions various modifications and teaches “For example, the fixation members and the flexible members may include a growth factor, such as, for example, an angiogenic factor. The fixation members and the flexible members may also be loaded with a bioactive material, a stimulant, or any substance that promotes healing of the tissue” (para [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ken and Astorino such that the tubular central portions and tubular branch portions of the collapsible member comprised a core of a growth factor or other bioactive material, stimulant or substance to promote healing of the tissue and aid in the fixation process.
Regarding claim 10, Ken discloses a set comprising at least one anchor according to claim 1 and an instrument (Figs 4A-C) for implanting the anchor, the instrument comprising a cannula (delivery sheath 72) for receiving the anchor as well as at least one element (plunger 88), which is movable relative to the cannula for acting on the anchor (para [0052]).   
Regarding claim 11, Ken teaches wherein the element (plunger 88) comprises at least one recess (central lumen) extending along the element for receiving part of the at least one filament (tension member 96) (Figs 4A-B; para [0052]).  
Regarding claim 12, Ken teaches wherein the element (plunger 88) is an inserter element (used for inserting the anchor), whose end (distal end face) cooperates with the anchor .  

Claims 8 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken (US 2009/0062850) and Astorino (US 2012/0197271), as applied to claim 1 above, further in view of Overes et al. (US 2011/0270278, hereinafter “Overes”).  Regarding claims 8 and 22-24, Ken and Astorino disclose the invention substantially as claimed as shown above.  Ken teaches an embodiment (Fig 2C) having first (28) and second (26) filaments, with one of the filaments (28) attached to the first end of the collapsible member (6) by a knot (36) and being guided through the eyelets arranged at the first end and the other filament (26) is attached to the second end of the collapsible member by a knot (40) and being guided through the eyelets arranged at the second end.  


[AltContent: textbox (2nd filament guided through 2nd end eyelets)][AltContent: arrow][AltContent: textbox (2nd filament attached to first end)][AltContent: arrow][AltContent: textbox (1st filament guided through 1st end eyelets)][AltContent: textbox (1st filament attached to first end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (2nd end)]
    PNG
    media_image3.png
    348
    171
    media_image3.png
    Greyscale

However, Ken fails to disclose the first and second filaments are made integral with the collapsible member (6) by braiding the collapsible member and the filaments together to attach the first filament to the first end of the collapsible member and to attach the second filament to the first or second end of the collapsible member.  Overes discloses a similar implantable textile anchor (Figs 15A-B) comprising a braided collapsible member (28) (para [0239]) and at least one filament (38) that is guided through openings (45) of the collapsible member so that by pulling on the filament, the collapsible member collapses to form an increased lateral extension (para [0240]).  Overes teaches the filament (38) is made integral with the collapsible member by braiding the collapsible member and the filament together and the filament extends from one end of the collapsible member (Figs 15A-B).  In an alternative embodiment (Figs 16A-B), Overes teaches the filament may be separate or non-integral from the braided collapsible member (para [0244, 0180]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ken such that the first and second filaments were integrally braided with the collapsible member instead of attached by a knot, since Overes teaches an integrally braided filament is a known alternative to a separate 
	Regarding claim 8, the combination of Ken and Overes disclose the invention substantially as claimed, as shown above.  Ken teaches at least two filaments for controlling separate sections of the collapsible member (6) (para [0014]) and Overes teaches braiding the filament and collapsible member together to make them integral, as discussed above.  However, they fail to disclose at least four filaments as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ken and Overes to include at least four filaments for the purpose of controlling four separate sections of the collapsible member as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken (US 2009/0062850) and Astorino (US 2012/0197271), as applied to claim 1 above, in view of Lombardo et al. (US 2013/0018416, hereinafter “Lombardo”).  Regarding claim 13, Ken and Astorino disclose the invention substantially as claimed, as shown above.  Ken teaches the collapsible member is (6) formed by braiding (para [0062, 0063]) and is a continuous structure comprising eyelets (it is noted the eyelets are interpreted as the small openings between fibers or strands of the braid throughout the collapsible member).  However, Ken fails to disclose the method step of cutting off pieces.  Lombardo discloses a method of producing a similar anchor comprising wrapping or otherwise manipulating a fiber or strand of the anchor to form an anchor body and thereafter cutting pieces off to provide the desired anchor shape (para [0042, 0053]; .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ken (US 2009/0062850), Astorino (US 2012/0197271), and Lombardo (US 2013/0018416), as applied to claim 13 above, further in view of Overes (US 2011/0270278).  Ken, Astorino and Lombardo disclose the invention substantially as claimed, as shown above.  Ken discloses a collapsible member and filament, but fails to disclose the collapsible member and filament are integrally connected.  As discussed above, Overes discloses a similar implantable textile anchor (Figs 15A-B) comprising a braided collapsible member (28) (para [0239]) and at least one filament (38) that is guided through openings (45) of the collapsible member so that by pulling on the filament, the collapsible member collapses to form an increased lateral extension (para [0240]).  Overes teaches the filament (38) is made integral with the collapsible member by braiding the collapsible member the filaments together and extends from one end of the collapsible member (Figs 15A-B).  In an alternative embodiment (Figs 16A-B), Overes teaches the filament may be separate or non-integral from the braided collapsible member (para [0244, 0180]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ken such that the filaments were integrally braided with the collapsible member instead of attached by a knot, since Overes teaches an integrally braided filament is a known alternative to a separate or non-integral filament (para [0180]) and since such a configuration would simplify the manufacturing of the device.  Furthermore, it would have been obvious to further modify the combination such that a method of forming the anchor comprised forming a first portion having a collapsible member a second portion having an integrally attached filament in a continuous structure alternating with .
Response to Arguments
Applicant’s arguments, see amendment, filed May 20, 2020, with respect to the rejection(s) of the claim(s) under Ken (US 2009/0062850) have been fully considered and are persuasive.  The Examiner agrees Ken fails to teach a tubular collapsible member as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Astorino (US 2012/0197271).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denham et al. (US 2011/0264141) additionally discloses an implantable anchor comprising a collapsible member and filament, wherein the collapsible member is tubular with a plurality of eyelets forming alternatingly tubular central portions and bifurcating and converging tubular branch portions (see for example Figs 11-13).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771